MAYFIELD, J.
Appellee filed her bill to enjoin appellants from boxing, skinning, and turpentining pine trees on the lands of appellee. The acting chancellor issued a temporary injunction on the filing of the bill. The appellants answered the bill, and moved to dissolve the temporary injunction; and a hearing, as to this motion, was had on the bill, demurrer, sworn answer, and affidavits in support of the bill and answer. On this hearing the chancellor overruled the motion and declined to dissolve the injunction, from which interlocutory orders and decrees respondents prosecute this appeal.
The right to the injunction is conceded to depend principally, if not exclusively, upon the question whether or not the respondents had a lease from appellee for the purpose of taking turpentine from the trees upon the land, which allowed them to turpentine the trees, at the time the bill was filed. There was no dispute about the fact that appellants did have such a lease for a term of three years, and that the three years had expired before the bill was filed. Appellants contend that the lease was for three years and seven months, while appellee contents that it was for three years only. The lease was introduced in evidence, and purported *111on its face to be for three years and seven months. The lessor (appellee here) claims that the written lease was altered after it- was executed by inserting the phrase “and seven months” after the phrase “three years.”
Most all the affidavits and the proof were as to whether there was an alteration, as above described, after the lease was executed. While the evidence is not hy any means conclusive, we are not prepared to say that the judge or chancellor erred in his finding or in declining to dissolve the temporary injunction. We are not prepared to say that more injury will result from retaining the injunction until the final hearing than would result from dissolving it until the final hearing on the merits, when it can be dissolved finally, or made perpetual, as the rights of the parties may then be made to appear.— Harrison v. Yerby, 87 Ala. 185, 6 South. 3; Coleman et al. v. Elliott, 10 South. 666.
Affirmed.
Anderson, C. J., and Somerville and Gardner, JJ., concur.